28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Angela HOLMES, Appellant.
Nos. 90-3098, 90-3153.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed April 1, 1993, and the entire record herein, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the appeals be dismissed for lack of prosecution.  Appellants have taken no steps to prosecute their appeals in four years.  In addition, Holmes has failed to provide the Clerk with a current address, and Mertens has failed to respond to the court's order to show cause.  See D.C.Cir. Rule 38.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.